Title: Enclosure: Revocation of Duplaine’s Exequatur, 3 October 1793
From: Washington, George,Jefferson, Thomas
To: 


EnclosureRevocation of Duplaine’s Exequatur
  
George Washington President of the United States of America.
To all whom it may concern.
The Sieur Antoine Charbonet Duplaine heretofore having produced to me his Commission as Vice Consul for the Republick of France, within the States of New Hampshire, Massachussets, and Rhode Island, and having thereon received from me an Exequatur bearing date the fifth day of June 1793. recognising him as such, and declaring him free to exercise and enjoy such functions, powers, and priviledges as are allowed to Vice Consuls of the French republick by the laws, treaties, and conventions in that case made and provided, and the said Sieur Duplaine having under colour of his said office, committed sundry encroachments, and infractions on the laws of the land, and particularly having caused a vessel to be rescued, with an armed force out of the custody of an officer of justice, who had arrested the same by process from his court, and it being therefore no longer fit nor consistent, with the respect and obedience due to the 
 
laws, that the said Sieur Duplaine should be permitted to continue in the exercise and enjoyment of the said functions, priviledges, and powers, these are therefore to declare that I do no longer recognise the said Antoine Charbonet Duplaine as Vice Consul of the republick of France in any part of these United States, nor permit him to exercise or enjoy any of the functions, powers, or priviledges, allowed to the Vice Consul of that nation, and that I do hereby wholly revoke and annul the said exequatur heretofore given, and do declare the same to be absolutely null, and void from this day forward.
In testimony whereof I have caused these Letters to be made patent, and the seal of the United States of America to be hereunto affixed.
Given under my hand thisday ofin the year of our Lord 1793. and the Independence of the United States of America the Eighteenth.

By the President  Th: Jefferson

